2   899



         OFFICE OF THE AnORNEY    GENERAL OF TEXAS
                         AUSTIN
                                           .




Bonor8bleQletmluxdDavlr
county   Attorney
Braaoriaoounty
Aqgletoll, zexm
ou* cu 88lth.at al., ** wl8ai, et a., l3 ?od. (2d) loo-/.
ulth
   ~efwM o 0
           to tb                ow8tltut1wal            a nd
                                                           lt8tutc grot28loM
                                                                   ~
u&or lhioh said dirtriot ~8s                    oruted ‘10 quota fra           tha abore
Isntiamd       lo follouot
          08Or n

             .. . . .

             '808t1on 59, wt. l6, or the aat* OoutLtc
    turn,, 18 the brpe0081onai tb pbllo pol26J OS
    th20  Stat0 r0r th0 00uawd20n     ud dwap2a
     oi all its wtural NMurMI       baludiy the mvt-
     @ian   of 1to mlay llama VaLP., ana tba utlliu-
     t1on or its long and ?avorable oout  llm.    It
     dool&o     1
             "Bheao UJ be            orutod        Vlthln tIm 8tuo 0r
    ?exu,      0s the   8tato        rr        ba dlr1d.d iato, rooh mm-
                      urd r00&0Uti~
    her oi ooare?V~tion                                        dlataJot8U
    ma yb a do to mlud  to b a lomut2al                   to th auo u-
    p usb svnt o r tb, pwm.0     0r twa                    rydunt         to
     tha Gonstitut2oa, mhlah d2otrlot @hall be gwern-
    mntal qgao2eo and bodies politioand aorpomte
    vlthruohpa~o    of~r~tandrlththorrr-
    thol?ttyto eXen18. OUOh r


             ‘nloLe g lr la tr
                            la olth o r lud
                                          a nd
                                             d2uo t-
     ed to B&       pWlO1~             rW       tb   OCUtiaP    ai   t&    dl0+
     triot    and the lnv ed                oolleOtloa Or th0 tuu.
           90   lrrUtmO    this 008eitut20u  mawa
     th. thlrtpBinth    J&g2alatwe eu0t.d thm lu uu-
     ~rVhieh~~~lptl.oodirtrlOtNI                                iO?IWL
     mlr sot, ehqto?              5 or the Aate or.the           Bh2rtp
     Ninth ~giO~tW0,               d80  rOWd iD Be 8.            192%




     ag8ln.t the  biobrlot Ead thm rl&ht to oaotootor
     t0 00mad r0s it0 0rOOti0+ ud ofru t*stawy
     in rave   0r aguwt   the dmriot, to rbarrthat
                                                                                                         901




          the     pwp0nd             l8pPWuMt            or LrgrmVammtm *mmld mr
          'tooldmot bm of q pub120bowf2t     mmd would or
          would not bm fouiblm or praotioabio, and a. to
          my  other rttoPo pmrtml&iq  to tha &imtrlmt.
                     ‘It        ovlaoo   thmt the doumty 0’(‘81mme~0’
          oowt       8ha E          hmvmommlum2vmfmr2od2st2mmdthm
          lwr ing ,        detwn2wlll eontaato W
                  M d lb mll                                                                 ob-
          jootloM, mnd ml18mttmro party            to thm os*m-
          tion or tlu di0tpiat,0103lu    juaput0      oc hoi-
          llo~~roadorod~tho      oowtahallh        f%nal,rtld
          it   mxprmo?lymuthmslaomthmt oort      to m4mp%,r*-
          jut,    OP ohor@@,80 it dooud best, the propomod
          b-le..

                                M     l0ti08,
                                            rw             08m~8ir M
                                                                   r go r
          almP2ng the               Pooult      or It, tha ioouuwrai               bimuo,
          mnd th8 lmly oi md vrnlwmmw&o                           to   pm7 thmrofor,
          ti.     m*olsiomll~                lathor1u.     the di0tr10tt0              oo-
          OpoPmte 82th the gwaPzlwmt or the unitoa                                  8tmt.0
          in     ntt0ro         Or    w       pPopooed    dwaopmmt           .”

                   chmptw 5or the Aoto or theu.h2Ptpnwthx#g18lm-
tm        i0     br0ught rwth in ~0PaOd8 kmatmt04       ciril                            8t8tut00   80
APtiolo          8843h.

                     motiow           3, l3 mud 16 of Artlola&63h, Ywnon'm
hnnotmtad Civil 8tmtuta8,                         rud    80 rOUWOa
               '8.0.3. IO thy went the bowd8rl~o OS the
          propmmodlirtrlmt&ml1 2mml&m l o2tr or oitkm,
          oc 8 p8e            01     plct0     thrr80r.    80tw       ua0~         lp00m
          ah8Wt.r          gr8nt.d        w    thm b~irtrtUP0,          tb        hUP&S@
          taru2d pmtitimm,                    horUam?t8P       pPow2ded       ia&, mhmll
          b0~kr020                    th0     00utrj~0          udwa0         wrm     d
          w       0002002mnmr.’
                            00u mma
                                 P t th e
                                        umr ud lla o P -
          y n o r oUo.louu,    u th a0880mm b 8, o f8Ud
          0it.yor oltiootOn4 uM  prro0nsmhmi1 aawt2tuto
          8 burd to bo kawn 8ad doomtod 80 the p1I a-
          t2on b-d,   to p8.0 qmi the    tltlonmfwemmi 3 .
          RaOh lrrdl+ldWlIOUbOP Or 00 2r boma 8hul\nur-
          titled to 8 vote. rrjorit~lnnmh~         OS the
          bdlwldumb oa o mlo l  #m2d b o mr l
                                            dhmll owutltuto
          8 quorum, mud t & 80t20n 0r 0 wj0Pity 0r th0
          q uo P u        8h m ll    a o ntr o 1 . l
                                                                                !302



Bonoubla OlmvmlurP‘&+im,pmgm 3


           =k o .
                l3.After
                       th m
                          lo tmb l2a hoof
                                        nt
                                         mq
     nmvlgmtloa dirtriot, 8s           heroin   p~Wld+         t&    oom-
     a2oo2onm~m~oowt or luvi&etlon bmmrd,mo the
     0880  087    be, r h li  lp p o lnttbrn uv tia mna
     mmmml Mnloslone~o, ml1 of rhor &alT bo ,~.I-
     dmmto oi tbm &mpmoad nm?ilyrtlmn         d2otrlot vho
     ohm11 be froohold         opartx   tmmDmymrommd im$ml
     rotors OS tbm oovnr J, vhmor dut2em mhellbo on
     he?o&8f’toP prwldmd, mmd uhm mhmll lmh rra~2to
     ra th u rl     e~vioe~   0wh o~tlmm          80 mm7 be
     rma by tha 0orrl801ow?.~oourt mnd nao of
     reoord.      &Id MV       tlw mnd maal aollioolowPo
     dOll    hold   OfflOe  T OP th.  t.M   Of tY0 ymmr0, ti Um-
     t2lth.W      lumeoo~o        hato quaUfl.d,         wlaoo      looaer
     removed br the mjorltr vote ol tha oouaty oom-
     uuloae?o    OF nmagmtloa board, 88 the nose mar
     b,   r0r ~hu(~l(r~          OP n0e0a              LO 0rr24h
     up o nthlxptimtiom
               a          of th~turms     0ttlOm of
     uld nw~tlaa     and csrvrl ooialomiommro,  tha
     oUmo1oawo    @ oourt, or nmvlgmtlonboard, u .the
     cone mm7 b e,o h m ll
                         lppmlmt th e irlumoooooro br 8
     aejoPlt~ rote. 8houla OnJ ucmno~ MOuP thPou&h
     t&m &moth or roo~tlpn     41~ othonior of mmy
     OCiO8IOOlOWPO, th uw DhOu bm i2nWI br thm
     0~001aoP.'     oouP+ or tha mmr2gmt1mmbomrd,
     80 the aon mot ba.
          “Smo. 16. 8mld ouoolono~o     ohm11 8100 ur-
     g u r is
            b ar lleot- om al thair maber o&lmora
     mnd one oOoPotmPJ, mna tuo or the ouool~Po
     0haU auiutituta8 puorua,~m       00aaur~0~0 or
     two ohmll k 0ufri0mt    in all utter8                   pwtmtning
     to tbr buolnaoo 0r lmla diotriot.~

           uhon   JOU   p0r43p   to   the   0rrioOr0    or   the 8rm800 llvor
Earbor Im~lgmtLom Dlotrlotat Rrmmorlm Coumt
.-   th.t ,ou H* 3020rrgng t0 th0 ~00 titI&8EC0&J00Zl
0~10010Mr.     or Bald naHgmtion diotPlot. Your lottoP do..
not indiomtrwhothe?or not tintbowdmP2.o of thm mmvl6mtimm
dirtriotinold 8 oltr e oitl~o, mr 8 port         or phrto t&r*-
or, uting  ULLdoPlp eo lmleh8rt.r   gcaatod Isr the &glolmturm.
In the lboonao 0r mmy ltmtmunt to tbo acmtrary.wo uouaa
thmt thwo ls no nm~2gmtla bmmrd oi said district       88 m-
tlonad In Seation 3 of lrtiolr    8263h, lt@ r O.
I
                                                                303


    nonormble Clmvelmmd'Dllim, pmsm 5


                x Iraiw Or th 0
                              r O?Og Ois
                                      ltOtUtO
                                        g    pPP
                                               fWi82Oit
                                                     W $0
    our oplnlomthmtt&mmvl(ptlebmmmdommmlo~mof~ro      mf
    mmldnarQatlon dlotrlotshouldk 8 inted&    the o-m-
    ~L~WPO~ aowt  or 8rmsor24 cowtr. E n 20 mm ltmtutor~ mu-
    thorltrmuthmrlsiq thm qumllfledrmtoo of uld mmvlgmtlom
                                   mad ommml oom2oo2am~o.
    dimtrlotto oloot thm mmurlgmtlcbn




    thorlty               tha ahmlrnn.
              to damlgnritr
                                              Xourm tmrytrmlf
                                         ATTomRxa-wTx48




    AU:db